NUMBER 13-08-00163-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                                IN RE: BINA SHAHANI


                        On Petition for Writ of Mandamus


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

       Relator, Bina Shahani, filed a petition for writ of mandamus in the above cause on

March 31, 2008, in which she requests this Court to direct respondent, the Honorable Aida

Salinas Flores, Presiding Judge of the 398th Judicial District Court of Hidalgo County,

Texas, to (1) vacate its order overruling relator’s special appearance and (2) dismiss the

petition for divorce filed by the real party in interest, Azhar Said. This Court requested and

received a response from the real party in interest. Relator has since filed a motion to

dismiss the petition for writ of mandamus.
      The Court, having examined and fully considered relator’s motion to dismiss petition

for writ of mandamus, is of the opinion that the motion should be granted. Accordingly,

relator’s motion to dismiss petition for writ of mandamus is GRANTED, and this original

proceeding is DISMISSED without reference to the merits.



                                                       PER CURIAM


Memorandum Opinion delivered and
filed this 18th day of March, 2009.




                                           2